UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
NADINE MURIEL WALTON, a/k/a                       No. 01-4343
Nadine Denise Muriel, a/k/a Carole
Muriel Williams,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                             (CR-00-5)

                  Submitted: November 19, 2001

                      Decided: December 17, 2001

  Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David A. Stock, Richmond, Virginia, for Appellant. Paul J. McNulty,
United States Attorney, Olivia N. Hawkins, Assistant United States
Attorney, Richmond, Virginia, for Appellee.
2                     UNITED STATES v. WALTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Nadine Muriel Walton appeals her April 17, 2001 conviction and
151-month sentence on twenty separate counts relating to the opera-
tion of a cocaine base distribution network out of her home. Specifi-
cally, Walton pled guilty to seven counts of making false statements
in acquiring a firearm, see 18 U.S.C.A. § 922(a)(6) (West 2000), and
was convicted after a bench trial of six additional counts of making
false statements in acquiring a firearm, as well as five counts of pos-
session of a firearm by a drug user, see 18 U.S.C.A. § 922(g)(3)
(West 2000), conspiring to distribute cocaine base, see 21 U.S.C.
§ 846 (1994), and maintaining a crack house, see 21 U.S.C. § 856
(1994). For the following reasons, we affirm.

   Walton’s first challenge on appeal relates to the sufficiency of the
evidence to support each set of counts. However, we have reviewed
the trial transcript and the reasonable inferences drawn therefrom in
the light most favorable to the prosecution, and find any rational trier
of fact could have found the essential elements of the crimes charged
beyond a reasonable doubt. See United States v. Young, 248 F.3d 260,
273 (4th Cir.) (providing standard of review), cert. denied, 121 S. Ct.
2617 (2001). In particular, we note there was sufficient circumstantial
evidence of a tacit agreement between Walton and her son Michael
Walton to distribute cocaine base from Walton’s home to support
Walton’s conviction under § 846. See United States v. Ellis, 121 F.3d
908, 922 (4th Cir. 1997).

   Walton also challenges the district court’s conversion of cash
seized from her son during a search of their home into an equivalent
quantity of drugs for sentencing purposes. However, because the
money seized was part of the same course of conduct, and the amount
of drugs actually seized during the search did not accurately reflect
the scale of drug activity charged, we find this assignment of error
                     UNITED STATES v. WALTON                       3
meritless. See United States v. Hicks, 948 F.2d 877, 882-83 (4th Cir.
1991). Additionally, because Walton received ten-year sentences for
her firearms convictions and 151-month sentences for her convictions
under § 846 and § 856, we find her sentence does not implicate
Apprendi v. New Jersey, 530 U.S. 466 (2000). See United States v.
Promise, 255 F.3d 150, 153 n.3, 156-57 (4th Cir. 2001) (en banc)
(finding sentences below the statutory maximum do not implicate
Apprendi).

   Accordingly, we affirm Walton’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED